DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 

Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on 3/19/2021 and 11/3/2021 have been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 17 is objected to for minor informalities and require the following or other appropriate correction:

sending a request message to a domain name server, requests information” should be changed to “sending a request message to a domain name server, requesting information”, since there is already antecedent basis for the respective PDZs, since this appears to be a typo. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lim, et al (US PG Publication 2007/0116011), hereafter Lim.

Regarding claim 1, Lim teaches a method comprising: 
determining, by a terminal device served by a source gateway, to perform 
gateway reselection to reselect a gateway for serving the terminal device
([0040] and Fig. 2 - Initially, a UE 200 communicates with Node B 1 in subnet 1 under management of the O-G/W 222.  During the communications, the UE 200 is connected to Node B 2 belonging to a new G/W (N-G/W) 224 by inter-RA movement 202, movement A (into RA 2, see Fig. 2)
[0047] - The UE detects its movement into a new subnet (subnet 2, see Fig. 2)
[0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet
(UE being served by old gateway O-G/W 222, detects movement to new subnet, subnet 2, and determines to be served in subnet 2 by new G/W (N-G/W) 224));
determining, by the terminal device upon determining to perform the gateway reselection, a target gateway that is to be used to serve the terminal device
([0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet
(UE determines to use new G/W (N-G/W) 224 for communication in new subnet 2)); and 
performing, by the terminal device, the gateway reselection by changing from being served by the source gateway to being served by the target gateway
([0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet. Then the UE communicates using the old IP address or the new IP address in the new subnet. The indication may be included in an RAU request message that the UE sends to the N-GW 224 in order to notify the entry into the new subnet
(Based on the determination, the UE begins communicating with new G/W (N-G/W) 224 in new subnet 2)).
Regarding claim 2, Lim teaches the method according to claim 1,
wherein determining, by the terminal device, to perform the gateway reselection comprises: 
determining, by the terminal device, to perform the gateway reselection in response to an access network device accessed by the terminal device having changed
([0040] and Fig. 2 - Initially, a UE 200 communicates with Node B 1 in subnet 1 under management of the O-G/W 222.  During the communications, the UE 200 is connected to Node B 2 belonging to a new G/W (N-G/W) 224 by inter-RA movement 202, movement A (into RA 2, see Fig. 2)
[0047] - The UE detects its movement into a new subnet (subnet 2, see Fig. 2)
[0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet
(UE communicating initially with Node B1 of old gateway O-GW 222 detects movement to new subnet, subnet 2 that includes new Node B, Node B 2, based on which UE determines to be served in subnet 2 by new G/W (N-G/W) 224)).

Regarding claim 3, Lim teaches he method according to claim 2, 
wherein determining to perform the gateway reselection comprises:
when the access network device accessed by the terminal device has changed, determining, by the terminal device, a first gateway that the terminal device is to access
([0040] and Fig. 2 - Initially, a UE 200 communicates with Node B 1 in subnet 1 under management of the O-G/W 222.  During the communications, the UE 200 is connected to Node B 2 belonging to a new G/W (N-G/W) 224 by inter-RA movement 202, movement A (into RA 2, see Fig. 2)
[0049] - Then the UE communicates using the old IP address or the new IP address in the new subnet. The indication may be included in an RAU request message that the UE sends to the N-GW 224 in order to notify the entry into the new subnet
(When Node B 1 has changed to Node B 2, the UE determines to access and communicate with new G/W (N-G/W) 224)); 
determining, by the terminal device, that the first gateway that the terminal device is to access is different than the source gateway
([0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet (different from old gateway O-GW 222). Then the UE communicates using the old IP address or the new IP address in the new subnet. The indication may be included in an RAU request message that the UE sends to the N-GW 224 in order to notify the entry into the new subnet
(As indicated in the indication included in an RAU request, the UE determines that the new gateway that the UE is to access and communicate with is new G/W (N-G/W) 224), which is different than the old gateway O-GW 222)); and 
determining, by the terminal device in response to the first gateway being different than the source gateway, to perform the gateway reselection
([0049] - Then the UE communicates with N-G/W 224 of the new subnet using the old IP address or the new IP address in the new subnet).

Regarding claim 4, Lim teaches the method according to claim 3,

determining, by the terminal device based on location information of the terminal device and gateway configuration information, the first gateway that the terminal device is to access
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier), a new RAI, and a con-indicator. In the illustrated case of FIG. 2, the old RAI is RAI 2 and the new RAI is RAI 3 associated with N-G/W 608
(UE determines, based on routing area (location) of the UE and old RAI of the old serving gateway O-G/W 606 and new RAI of the new serving gateway N-G/W 608, the new gateway N-G/W 608 that the UE device is to access and communicate with)).
.	
Regarding claim 5, Lim teaches the method according to claim 4, 
wherein the gateway configuration information comprises identification information of a candidate gateway and location information of the candidate gateway
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier), a new RAI
(The information includes routing area (location) of new RAI of the new serving gateway N-G/W 608, along with new RAI identifier, the new gateway N-G/W 608  being the only candidate)).

Regarding claim 8, Lim teaches the method according to claim 1, 

Note: For the rejection of claims 8-11 below, as a matter of clarification only, regarding the term “user plane network element”, a user plane network element includes a serving gateway of a 3GPP network that is serves a routing area, as explained in [0041] of 2013/0268604.  Therefore, in a similar fashion, the old serving gateway O-G/W 606 of the 3GPP network associated with the routing area of Fig. 6 of the Lim reference also provides a user plane network element.

wherein determining, by the terminal device, to perform the gateway reselection comprises:
determining, by the terminal device based on location information of the terminal device and information about a user plane network element serving the terminal device, a first gateway that the terminal device is to access
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier), a new RAI, and a con-indicator. In the illustrated case of FIG. 2, the old RAI is RAI 2 and the new RAI is RAI 3 associated with N-G/W 608
(UE determines, based on new routing area (location) of the UE and old routing area RAI of the old serving gateway O-G/W 606, the new gateway N-G/W 608 that the UE device is to access and communicate with)); 
determining, by the terminal device, that the first gateway that the terminal device is to access is different than the source gateway
([0062] and Fig. 6 - UE 600 detects its movement into a new RA and sends an RAU request message to new gateway N-G/W 608 (different from old gateway O-GW 606) in step 612
(The UE sends the RAU request to the new G/W (N-G/W) 608, since the new G/W (N-G/W) 608 that the UE is to communicate with is different than the old gateway O-GW 606, based on the UE having detected movement into the new routing area)); and 
determining, by the terminal device in response to the first gateway being 
different than the source gateway, to perform the gateway reselection
([0067] - The UE 600 can communicate in the subnet of the N-G/W 608
(N-G/W 608 different than O-G/W 606)).

Regarding claim 9, Lim teaches the method according to claim 8, 

an identifier of the user plane network element or location information of the user plane network element
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier)
(The information includes routing area (location) of the old RAI of the old serving gateway O-G/W 606, identified by old RAI))).

Regarding claim 10, Lim teaches the method according to claim 8, 
wherein determining the first gateway that the terminal device is to access comprises:
determining, by the terminal device, the first gateway that the terminal device is to access, based on the location information of the terminal device, the information about the user plane network element, and gateway configuration information
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier), a new RAI, and a con-indicator. In the illustrated case of FIG. 2, the old RAI is RAI 2 and the new RAI is RAI 3 associated with N-G/W 608
(UE determines, based on new routing area (location) of the UE and old routing area RAI of the old serving gateway O-G/W 606, the new gateway N-G/W 608 that the UE device is to access and communicate with, the old RAI of the old serving gateway O-G/W 606, identified by old RAI)).

Regarding claim 11, Lim teaches the method according to claim 10, 
wherein:
the gateway configuration information comprises identification information of at least one candidate gateway, and location information of the at least one candidate gateway
([0062] - The RAU request message contains new RAI (Routing Area Identifier)
(The RAU request includes the new Routing Area (location) of the new serving gateway N-G/W 608 that is identified by new RAI, the new serving gateway N-G/W 608 being the only candidate)); and
determining the first gateway that the terminal device is to access comprises: 
determining, by the terminal device based on the location information of the terminal device and the information about the user plane network element, the first gateway from the at least one gateway
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier), a new RAI, and a con-indicator. In the illustrated case of FIG. 2, the old RAI is RAI 2 and the new RAI is RAI 3 associated with N-G/W 608
(UE determines, based on new routing area RAI (location) of the UE and old routing area RAI of the old serving gateway O-G/W 606, the new gateway N-G/W 608 that the UE device is to access and communicate with)); and 
determining, by the terminal device, the target gateway comprises:
when the first gateway that the terminal device is to access is different than the source gateway, using, by the terminal device, the first gateway that the terminal device is to access as the target gateway
([0067] - The UE 600 can communicate in the subnet of the N-G/W 608
(N-G/W 608 different than O-G/W 606)).

Regarding claim 13, Lim teaches the method according to claim 1, 
wherein performing, by the terminal device, the gateway reselection comprises: 
sending, by the terminal device, a registration update request to the target gateway, wherein the registration update request comprises a mobility registration update type
([0016] - The new gateway receives an RAU request message from the UE, when the UE moves from an old subnet managed by an old gateway to a new subnet managed by the new gateway.  The new gateway determines whether the UE will reuse an old IP address in the new subnet, referring to an indication included in the RAU request message. The old IP address is an IP address used in the old subnet. If the indication indicates that the old IP address will be reused, the new gateway registers the old IP address in a routing table for the UE so that the old IP address can be used in the new subnet
(UE sends an RAU update request to the new gateway updating that the UE moved to area of new gateway, where the RAU includes an old IP address that is registered by the new gateway)).

Regarding claim 14, Lim teaches 
a communications apparatus comprising
([0085] – UE includes): 
a non-transitory memory storage comprising instructions
([0085] – Application controller 1006 that stores UE application instructions); and
one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the communications apparatus to perform
([0085] – Controller 1002 that controls application controller 1006 that stores UE application instructions): 
determining to perform gateway reselection to reselect a gateway for serving the communications apparatus, the communications apparatus served by a source gateway
([0040] and Fig. 2 - Initially, a UE 200 communicates with Node B 1 in subnet 1 under management of the O-G/W 222.  During the communications, the UE 200 is connected to Node B 2 belonging to a new G/W (N-G/W) 224 by inter-RA movement 202, movement A (into RA 2, see Fig. 2)
[0047] - The UE detects its movement into a new subnet (subnet 2, see Fig. 2)
[0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet
(UE being served by old gateway O-G/W 222, detects movement to new subnet, subnet 2, and determines to be served in subnet 2 by new G/W (N-G/W) 224)); 
determining, upon determining to perform the gateway reselection, a target gateway that is to be used to serve the communications apparatus
([0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet
(UE determines to use new G/W (N-G/W) 224 for communication in new subnet 2)); and 
performing the gateway reselection by changing from being served by the source gateway to being served by the target gateway
([0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet. Then the UE communicates using the old IP address or the new IP address in the new subnet. The indication may be included in an RAU request message that the UE sends to the N-GW 224 in order to notify the entry into the new subnet
(Based on the determination, the UE begins communicating with new G/W (N-G/W) 224 in new subnet 2)).

Regarding claim 15, Lim teaches the communications apparatus according to claim 14, wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 
determining to perform the gateway reselection in response to an access network device accessed by the communications apparatus having changed
([0040] and Fig. 2 - Initially, a UE 200 communicates with Node B 1 in subnet 1 under management of the O-G/W 222.  During the communications, the UE 200 is connected to Node B 2 belonging to a new G/W (N-G/W) 224 by inter-RA movement 202, movement A (into RA 2, see Fig. 2)
[0047] - The UE detects its movement into a new subnet (subnet 2, see Fig. 2)
[0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet
(UE communicating initially with Node B1 of old gateway O-GW 222 detects movement to new subnet, subnet 2 that includes new Node B, Node B 2, based on which UE determines to be served in subnet 2 by new G/W (N-G/W) 224)).

Regarding claim 16, Lim teaches the communications apparatus according to claim 15, 
wherein determining to perform the gateway reselection comprises: 
when the access network device accessed by the communications apparatus has changed, determining a first gateway that the communications apparatus is to access
([0040] and Fig. 2 - Initially, a UE 200 communicates with Node B 1 in subnet 1 under management of the O-G/W 222.  During the communications, the UE 200 is connected to Node B 2 belonging to a new G/W (N-G/W) 224 by inter-RA movement 202, movement A (into RA 2, see Fig. 2)
[0049] - Then the UE communicates using the old IP address or the new IP address in the new subnet. The indication may be included in an RAU request message that the UE sends to the N-GW 224 in order to notify the entry into the new subnet
(When Node B 1 has changed to Node B 2, the UE determines to access and communicate with new G/W (N-G/W) 224)); 
determining that the first gateway that the communications apparatus is to access is different than the source gateway
([0049] - In step 314, the UE sends an indication indicating reuse of the old IP address or allocation of the new IP address to the N-G/W 224 of the new subnet (different from old gateway O-GW 222). Then the UE communicates using the old IP address or the new IP address in the new subnet. The indication may be included in an RAU request message that the UE sends to the N-GW 224 in order to notify the entry into the new subnet
(As indicated in the indication included in an RAU request, the UE determines that the new gateway that the UE is to access and communicate with is new G/W (N-G/W) 224), which is different than the old gateway O-GW 222)); and
determining, in response to the first gateway being different than the source gateway, to perform the gateway reselection
([0049] - Then the UE communicates with N-G/W 224 of the new subnet using the old IP address or the new IP address in the new subnet).

Regarding claim 18, Lim teaches the communications apparatus according to claim 14,

Note: For the rejection of claims 18 and 19 below, as a matter of clarification only, regarding the term “user plane network element”, a user plane network element includes a serving gateway of a 3GPP network that is serves a routing area, as explained in [0041] of 2013/0268604.  Therefore, in a similar fashion, the old serving gateway O-G/W 606 of the 3GPP network associated with the routing area of Fig. 6 of the Lim reference also provides a user plane network element.

wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 
determining, based on location information of the communications apparatus and information about a user plane network element serving the communications apparatus, a first gateway that the communications apparatus is to access
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier), a new RAI, and a con-indicator. In the illustrated case of FIG. 2, the old RAI is RAI 2 and the new RAI is RAI 3 associated with N-G/W 608
(UE determines, based on new routing area (location) of the UE and old routing area RAI of the old serving gateway O-G/W 606, the new gateway N-G/W 608 that the UE device is to access and communicate with));
determining that the first gateway that the communications apparatus is to access is different than the source gateway
([0062] and Fig. 6 - UE 600 detects its movement into a new RA and sends an RAU request message to new gateway N-G/W 608 (different from old gateway O-GW 606) in step 612
(The UE sends the RAU request to the new G/W (N-G/W) 608, since the new G/W (N-G/W) 608 that the UE is to communicate with is different than the old gateway O-GW 606, based on the UE having detected movement into the new routing area)); and 
determining, in response to the first gateway being different than the source gateway, to perform the gateway reselection
([0067] - The UE 600 can communicate in the subnet of the N-G/W 608
(N-G/W 608 different than O-G/W 606)).

determining, based on the location information of the communications apparatus and the information about the user plane network element, the first gateway from at least one candidate gateway
([0062] - Referring to FIG. 6, a UE 600 detects its movement into a new RA and sends an RAU request message to an N-G/W 608 in step 612. The RAU request message contains old RAI (Routing Area Identifier), a new RAI, and a con-indicator. In the illustrated case of FIG. 2, the old RAI is RAI 2 and the new RAI is RAI 3 associated with N-G/W 608
(UE determines, based on new routing area (location) of the UE and old routing area RAI of the old serving gateway O-G/W 606, the new gateway N-G/W 608 that the UE device is to access and communicate with, the new gateway N-G/W 608  being the only candidate)); and 
when the first gateway that the communications apparatus is to access is different than the source gateway, using the first gateway as the target gateway
([0067] - The UE 600 can communicate in the subnet of the N-G/W 608
(N-G/W 608 different than O-G/W 606)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Edge, et al (US PG Publication 2017/0005914), hereafter Edge.
Regarding claim 6, Lim teaches the method according to claim 3.
Lim does not teach
wherein determining, by the terminal device, the first gateway that the terminal device is to access comprises:
sending, by the terminal device, a request message to a domain name server, wherein the request message requests information of the first gateway that the terminal device is to access; and
receiving, by the terminal device from the domain name server, identification information of the first gateway that the terminal device is to access.

In the same field of endeavor, Edge teaches the limitations not taught by Lim, including
wherein determining, by the terminal device, the first gateway that the terminal device is to access comprises:

([0040] – A fully qualified domain name (FQDN) for the ePDG 240 may be constructed by the UE 110-a, based on using the MCC ID plus MNC ID, in a domain name server (DNS) query.  The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query
(UE sends DNS query to request IP address of ePDG gateway, which is to be accessed by the UE)); and
receiving, by the terminal device from the domain name server, identification information of the first gateway that the terminal device is to access
([0040] – The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query. The UE 110-a may then access the VPLMN 204 EPC
(UE receives the requested IP address of the ePDG gateway, from which it may access the ePDG gateway)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim, which includes a UE reselecting to a gateway, to include Edge’s teaching of a UE reselecting to a gateway by sending a request to a DNS server, for the benefit of 

	
	
	
Regarding claim 7, Lim, in view of Edge, teaches the method according to claim 6.
Edge further teaches
wherein the request message comprises location information of the terminal device
([0041] - The UE 110-a may construct the second FQDN format by using the identity of the tracking area/location area in which it is located which may include the MCC ID and MNC ID
[0042] - In addition, the UE 110-a may select the second FQDN format if the UE 110-a attempts to select an ePDG 240 for a PLMN in which the UE is registered, and the UE 110-a is configured to use for this PLMN the Tracking/Location Area Identity FQDN, and the UE 110-a knows the tracking area identity (TAI) or location area identity (LAI) of the area in which the UE 110-a is located
(UE includes location information (LAI) within the second format FQDN, the  second format FQDN including, as shown in [0041], the MCC ID and MNC ID that were used during the DNS query (see DNS query of [0040] that shows the MCC ID and MNC ID of DNS query))).


Regarding claim 12, Lim teaches the method according to claim 8.
 Lim does not teach
wherein determining the first gateway that the terminal device is to access comprises: 
sending, by the terminal device, a request message to a domain name server, wherein the request message requests information of the first gateway that the terminal device is to access, and 
the request message comprises the location information of the terminal device and user plane information; and
receiving, by the terminal device from the domain name server, identification information of the first gateway that the terminal device is to access.
	
In the same field of endeavor, Edge teaches the limitations not taught by Lim, including

sending, by the terminal device, a request message to a domain name server, wherein the request message requests information of the first gateway that the terminal device is to access
([0040] – A fully qualified domain name (FQDN) for the ePDG 240 may be constructed by the UE 110-a, based on using the MCC ID plus MNC ID, in a domain name server (DNS) query.  The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query
(UE sends DNS query to request IP address of ePDG gateway, which is to be accessed by the UE)), and 
the request message comprises the location information of the terminal device and user plane information
([0028] - The UE 110 referred to as a Secure User Plane Location (SUPL) Enabled Terminal (SET)
[0041] - The UE 110-a may construct the second FQDN format by using the identity of the tracking area/location area in which it is located which may include the MCC ID and MNC ID
[0042] - In addition, the UE 110-a may select the second FQDN format if the UE 110-a attempts to select an ePDG 240 for a PLMN in which the UE is registered, and the UE 110-a is configured to use for this PLMN the Tracking/Location Area Identity FQDN, and the UE 110-a knows the tracking area identity (TAI) or location area identity (LAI) of the area in which the UE 110-a is located
(UE, which can be a user plane device (see [0028]), includes location information (LAI) within the second format FQDN, the  second format FQDN including, as shown in [0041], the MCC ID and MNC ID that were used during the DNS query (see DNS query of [0040] that shows the MCC ID and MNC ID of DNS query))); and
receiving, by the terminal device from the domain name server, identification information of the first gateway that the terminal device is to access
([0040] – The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query. The UE 110-a may then access the VPLMN 204 EPC
(UE receives the requested IP address of the ePDG gateway, from which it may access the ePDG gateway)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim, which includes a UE reselecting to a gateway, to include Edge’s teaching of a UE reselecting to a gateway by sending a request to a DNS server, for the benefit of 
enabling preferential access by a UE to a particular network when roaming, even when the particular network does not provide cellular access at the current UE location (see [0046]).


Lim does not teach
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform:
sending a request message to a domain name server, requests information of the first gateway that the communications apparatus is to access; and 
receiving, from the domain name server, identification information of the first gateway that the communications apparatus is to access.

In the same field of endeavor, Edge teaches the limitations not taught by Lim, including
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform:
sending a request message to a domain name server, requests information of the first gateway that the communications apparatus is to access
([0040] – A fully qualified domain name (FQDN) for the ePDG 240 may be constructed by the UE 110-a, based on using the MCC ID plus MNC ID, in a domain name server (DNS) query.  The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query
(UE sends DNS query to request IP address of ePDG gateway, which is to be accessed by the UE)); and
receiving, from the domain name server, identification information of the first gateway that the communications apparatus is to access
([0040] – The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query. The UE 110-a may then access the VPLMN 204 EPC
(UE receives the requested IP address of the ePDG gateway, from which it may access the ePDG gateway)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim, which includes a UE reselecting to a gateway, to include Edge’s teaching of a UE reselecting to a gateway by sending a request to a DNS server, for the benefit of 
enabling preferential access by a UE to a particular network when roaming, even when the particular network does not provide cellular access at the current UE location (see [0046]).

Regarding claim 20, Lim teaches communications apparatus according to claim 18.
Lim does not teach
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 

the request message comprises the location information of the communications apparatus and user plane information; and
receiving, from the domain name server, identification information of the first gateway that the communications apparatus is to access.

In the same field of endeavor, Edge teaches the limitations not taught by Lim, including
wherein the instructions, when executed by the one or more processors, cause the communications apparatus further to perform: 
sending a request message to a domain name server, wherein the request message requests information of the first gateway that the communications apparatus is to access
([0040] – A fully qualified domain name (FQDN) for the ePDG 240 may be constructed by the UE 110-a, based on using the MCC ID plus MNC ID, in a domain name server (DNS) query.  The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query
(UE sends DNS query to request IP address of ePDG gateway, which is to be accessed by the UE)), and

([0028] - The UE 110 referred to as a Secure User Plane Location (SUPL) Enabled Terminal (SET)
[0041] - The UE 110-a may construct the second FQDN format by using the identity of the tracking area/location area in which it is located which may include the MCC ID and MNC ID
[0042] - In addition, the UE 110-a may select the second FQDN format if the UE 110-a attempts to select an ePDG 240 for a PLMN in which the UE is registered, and the UE 110-a is configured to use for this PLMN the Tracking/Location Area Identity FQDN, and the UE 110-a knows the tracking area identity (TAI) or location area identity (LAI) of the area in which the UE 110-a is located
(UE, which can be a user plane device (see [0028]), includes location information (LAI) within the second format FQDN, the  second format FQDN including, as shown in [0041], the MCC ID and MNC ID that were used during the DNS query (see DNS query of [0040] that shows the MCC ID and MNC ID of DNS query))); and
receiving, from the domain name server, identification information of the first gateway that the communications apparatus is to access
([0040] – The UE 110-a may then obtain the IP address for the ePDG 240 using the FQDN so constructed in a domain name server (DNS) query. The UE 110-a may then access the VPLMN 204 EPC
(UE receives the requested IP address of the ePDG gateway, from which it may access the ePDG gateway)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim, which includes a UE reselecting to a gateway, to include Edge’s teaching of a UE reselecting to a gateway by sending a request to a DNS server, for the benefit of 
enabling preferential access by a UE to a particular network when roaming, even when the particular network does not provide cellular access at the current UE location (see [0046]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ergen, et al (US PG Publication 2010/0124200), hereafter Ergen, teaches predicting a handover to a gateway on behalf of a mobile station.
Liu (US PG Publication 2013/0286821) teaches a method for selecting a serving gateway entity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641